Kane, J. P.
Appeal from an order of the Family Court of Columbia County (Zittell, J.), entered October 20, 1989, which dismissed respondent’s written objections to a decision of a Hearing Examiner as untimely.
In May 1989, petitioner commenced proceedings in Family Court to enforce a 1987 judgment providing for support of the parties’ minor children. A hearing was held and on June 27, 1989, the Hearing Examiner entered findings of fact and ordered, inter alia, respondent to pay arrears pursuant to the 1987 judgment. Respondent then requested a copy of the hearing transcript in an effort to formulate objections to the Hearing Examiner’s decision. Respondent received the transcript on approximately August 31, 1989 and proceeded to submit written objections to Family Court dated September 21, 1989. Family Court dismissed the objections as untimely and this appeal by respondent followed.
We affirm. To challenge a Hearing Examiner’s decision, respondent was statutorily required to submit his written objections thereto "within thirty days after entry of the order” (Family Ct Act § 439 [e]). We reject respondent’s contention that Family Court erred in not entertaining his written objection because his delay in filing was "occasioned” by a reasonable effort to obtain the hearing transcript. In this instance, petitioner’s attempt to challenge the determination was "barred by [his] undisputed failure to fulfill the condition precedent of filing timely written objections to the Hearing Examiner’s decision and order” (Matter of O’Brien v O’Brien, 156 AD2d 778, 779). Accordingly, Family Court properly dismissed petitioner’s written objections.
Order affirmed, without costs. Kane, J. P., Weiss, Levine, Mercure and Harvey, JJ., concur.